Case 1:19-cv-00602-KD-N Document 63 Filed 07/21/21 Page 1 of 1             PageID #: 701




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LAKEISHA McNEAL,                                   )
    Plaintiff,                                     )
                                                   )
v.                                                 )
                                                   )   CIVIL ACTION NO. 1:19-cv-602-KD-N
                                                   )
INTERNATIONAL PAPER,                               )
   Defendant.                                      )

                                         JUDGMENT

       In accordance with the Order granting summary judgment issued on this date, it is

ORDERED, ADJUDGED and DECREED that judgment is entered in favor of Defendant

International Paper and against Plaintiff Lakeisha McNeal.

       DONE and ORDERED this the 21st day of July 2021.

                                    /s/ Kristi K. DuBose
                                    KRISTI K. DuBOSE
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               1
